DETAILED ACTION
This Office action is in response to the Amendment in Response to Ex Parte Quayle Action filed on 05 May 2021.  Claims 1-16 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 12-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 June 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                              EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Megan B. Doughty Reg. No. 67,949 on 03 June 2021.

The application has been amended as follows: 

8.  (Currently Amended)  A method of manufacturing the bonded structure according to claim 1, the method comprising: 
	bonding the first member and the second member by heating a bonding material that is interposed between the first bond surface of the first member and the second bond surface of the second member such that the bonding material forms the bonding part, the bonding material being expanded more than the first bond surface or the second bond surface, and the bonding material comprising: 
		a first layer composed of the first metal; 
		a second layer that is composed of the second metal and is formed on a surface of the first layer located at a side of the first bond surface; and 
		a third layer that is composed of the third metal and is formed on an other surface of the first layer,  
	wherein during the bonding, a melt of the second metal is leaked to at least a part on the first layer located at an outer peripheral side of the first bond surface, and the bonding material is heated to a temperature equal to or higher than a reaction temperature that allows the intermetallic compound to be generated between the second metal and the first metal, and
	forming the guide part composed of the intermetallic compound and provided at least at the part of the outer periphery of the bonding layer existing so as to correspond to the first bond surface, the guide part being directly connected to the reinforcing layer without the intermediate layer in between.


Allowable Subject Matter
Claims 1-16 are allowed.



Tollefsen et al., US PG pub. 20180323358 A1, is related to a bonding structure.  Tollefsen et al., teach a first member (51, fig. 6); a second member (50, fig. 6) capable of being bonded to the first member (51, fig. 6); and a bonding part (31,32,33,6,5, fig. 5 and 6) interposed between a first bond surface at the first member (51, fig. 6) side and a second bond surface at the second member (50, fig. 6) side to bond the first member (51, fig. 6) and the second member (50, fig. 6), the bonding part (31,32,33,6,5, fig. 5 and 6) comprising: a bonding layer (33, fig. 6) composed of an intermetallic compound (paragraph [0114] compound such as Ni--Sn) and bonded to the first bond surface, the intermetallic compound (paragraph [0114] compound such as Ni--Sn) being composed of a first metal (31 and 5, fig. 5) and a second metal (32 and 6, fig. 5) having a lower melting point than that of the first metal (31 and 5, fig. 5), the intermetallic compound (paragraph [0114] compound such as Ni--Sn) having a higher melting point than that of the second metal (32 and 6, fig. 5, see Figs. 3A-3C and paragraph [0065]); a reinforcing layer (paragraph [0114] “a Cu layer with a thickness of approximately 20 .mu.m, a Ni layer with a thickness of approximately 5 .mu.m and a Sn layer with a thickness of approximately 2 .mu.m is deposited on an alumina substrate”) composed of a third metal (material such as alumina as discloses in paragraph [0114]) having higher ductility than that of the first metal (31 and 5, fig. 5); an intermediate layer composed of the first metal (31 and 5, fig. 5) and interposed between the bonding layer (33, fig. 6). 
Tollefsen fails to teach a reinforcing layer composed of a third metal having higher ductility than that of the first metal; an intermediate layer composed of the first metal and interposed between the bonding layer and the reinforcing layer so as to be bonded to the bonding layer and the reinforcing layer; and a guide part composed of the intermetallic compound and provided at least at a part of an outer periphery of the bonding layer existing so as to correspond to the first bond surface, the guide part being directly connected to the reinforcing layer without the intermediate layer in between. This limitation, in the device arrangement as claimed in claim 1, is neither anticipated nor made obvious by the prior art of record. Claims 2-16 contain allowable subject matter by virtue of their dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822